Case: 20-60627     Document: 00516521066         Page: 1    Date Filed: 10/25/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                 No. 20-60627
                                                                              FILED
                                                                       October 25, 2022
                               Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   Emma Yesenia Guevara-Fabian; Genesis Rebeca Villalta-
   Guevara,

                                                                     Petitioners,

                                      versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 885 857
                            Agency No. A209 885 858


   Before Southwick, Higginson, and Willett, Circuit Judges.
   Per Curiam:
          Emma Yesenia Guevara-Fabian and Genesis Rebeca Villalta-Guevara
   (Genesis), each a native and citizen of El Salvador, petition for review of a
   decision by the Board of Immigration Appeals. That decision, in turn,
   affirmed an Immigration Judge’s order denying asylum to Guevara-Fabian
   and Genesis, and denying withholding of their removal. Genesis is Guevara-
   Fabian’s daughter and is a rider on her application.
Case: 20-60627      Document: 00516521066           Page: 2    Date Filed: 10/25/2022




                                     No. 20-60627


          The Board affirmed without an opinion, so the Immigration Judge’s
   order is “the final agency determination.” Miresles-Zuniga v. Holder, 743
   F.3d 110, 112 n.2 (5th Cir. 2014). The Immigration Judge’s factual findings
   are conclusive “unless any reasonable adjudicator would be compelled to
   conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).
          Guevara-Fabian seeks asylum and withholding of removal based on
   membership in a proposed particular social group that she describes as
   “family member of Jose Amadeo Fabian.” Jose Amadeo Fabian is Guevara-
   Fabian’s uncle. He was attacked and beaten after he refused to carry
   contraband into the prison where he worked. The Immigration Judge found
   that no factual nexus exists between Guevara-Fabian’s familial relationship
   to her uncle (even if that family is a particular social group) and the harm that
   Guevara-Fabian experienced (even if that harm is persecution). The record
   does not compel any contrary finding. Instead, there is substantial evidence
   that Guevara-Fabian was the target of an extortion scheme, that she was safe
   so long as she paid, and that the extortionists targeted her because she owned
   a profitable business—not because she was a family member of Jose Amadeo
   Fabian.
          Nor does the record compel a finding that Guevara-Fabian has a well-
   founded fear of future persecution. Her uncle has himself avoided further
   attacks, Guevara-Fabian’s family members that remain in El Salvador have
   not been threatened or harmed, and Guevara-Fabian no longer owns the
   business that made her an extortion target to begin with.
          Because Guevara-Fabian has failed to establish that she is eligible for
   asylum, she has “also fail[ed] to establish eligibility for withholding of
   removal.” Vazquez-Guerra v. Garland, 7 F.4th 265, 271 (5th Cir. 2021).
          The petition for review is DENIED.




                                          2